DETAILED ACTION
This is in response to application filed on June 5th, 2020 in which claims 1-13 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 6/5/2020 has been considered by the examiner.
	Examiner notes that an international search report for PCT/EP2018/083872 has also been included in the file wrapper but has not been indicated on the IDS.
Specification
The abstract of the disclosure is objected to because of the following:
The term “Fig. 1” seems to have inadvertently been included on the page with the abstract.
Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: 
[00015] needs review whether it should read “The rotational movements of the wires in the intermediate area are opposite”, instead of “The rotational movements of the rollers…are opposite”, especially as [00014] has just disclosed that “the first roller and the second roller rotate…in the same direction”
[00019] formatting error-- the period after “initial position” in the last two lines is on the wrong line
[00030] may need review to cancel the term “with the features of”, especially as it was cancelled in [00012] during preliminary amendment
[00046] “manner of a cylinder. I. e.” should read “cylinder, i.e.,”
[00046] “Ri, R2” should read “R1, R2”
[00048] “Ri, R2” should read “R1, R2”
[00050] “rollers 18, 20” should read “rollers 18, 20”
[00054] as best understood, the term “endless” in “endless method” is differently defined than the term “endless” as a standalone term, as best understood from the disclosure of [00054], especially as “endless method” is referring to no individual sections being manufactured, whereas “endless” is referring to a holding capacity of a spool; should this not be the case, clarification is needed
[00057] “38.I.e.” should read “38, i.e.,”
[00061] should have “what is claimed is” deleted
Appropriate correction is required.
Claim Objections
Claim(s) 1, 3, 7, 9, 11 is/are objected to because of the following informalities: 
Claim 1 Line 6 “the same direction” should read “a same direction”
Claim 1 Line 5 “the two rollers” should read “the first roller and the second roller” for clearer antecedent basis
Claim 3 Line 3 “of at least one roller” should read “of at least one roller of the first roller and the second roller” for clearer antecedent basis
Claim 7 Line 2 “the take-off spools rotate” should read “the at least one take-off spool rotates” for proper antecedent basis with Claim 1 Line 2
Claim 9 Line 2 “it” should read “the method”
Claim 11 Lines 1-2 “A device for producing a twisted line by means of a method, in particular according claim 1”can read “A device for the method for producing the twisted line according to Claim 1” in order to fix at least antecedent basis issues; however, such a suggestion does not necessarily fix all the issues surrounding this limitation due to the 112(b) rejections below
Claim 11 Lines 8-9 “the two rollers” should read “The first roller and the second roller”
Claim 11 Line 10 “between them” is suggested to read “between”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim(s) 11-13 is/are rejected under U.S.C. 112(b).
The term “in particular” in Claim 11 Line 2 is unclear and therefore renders the claim indefinite.  The device either includes the method of claim 1 or it does not.  See claim objection above for one possible correction.
The term “according to claim 1” in Claim 11 Line 2 is unclear in light of the rest of the recitation and therefore renders the claim indefinite.  The format of including “according to claim 1” is essentially a shorthand inclusion of what was in Claim 1.  However, Claim 11 then proceeds to re-claim all the structures that were in Claim 1, such as “at least one take-off spool” in Claim 11 Line 4.  Especially as the inclusion of the method is functional in a product claim, one possibility is to remove the phrase “by means of a method, in particular, according to claim 1” in Claim 11 Lines 1-2.  Otherwise, in addition to the suggestion for Claim 11 Lines 1-2 in the objections, applicant may need to include the term “said” or “the” in front of every structural term in Claim 11 already established in Claim 1.  Such suggestions are not necessarily guarantee overcoming the 112(b) rejection, but are given in order to assist applicant in understanding where the issues lie in antecedent basis and indefiniteness-- applicant should also perform their own review based on what applicant intends to claim.
 Claim 11 recites the limitation "the line cores" in 10.  There is insufficient antecedent basis for this limitation in the claim.
Relatedly, “line cores” in Claim 11 Line 10 is unclear and therefore renders the claim indefinite.  Especially as there is a lack of antecedent basis, it is unclear what structure this term is referring to.
Dependent claims are rejected at the least for depending on rejected claims.
Claim Interpretation
In general, the prior art is interpreted as meeting the requirements as recited in the claims.
As best understood, in order to apply art and provide rejections:
Claim 11 Line 10 “line cores” will be interpreted “the at least two wires

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 7-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mabuchi (WO 2016/035779).
Regarding Claim 1, Mabuchi teaches a method for producing a twisted line (16) with at least two wires (2) (if a prior art, in its normal and usual operation, would necessarily describe a device capable of performing the steps of the method or process, then the device claimed will be considered to be inherent by the prior art process or method. When the prior art process or method is the same as a process or method described in the specification for describing the claimed device, it can be assumed the process or method will inherently describe the claimed device capable of performing the different steps of the process or method. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). MPEP 2112.02; references are of the EPO translation included in the PTO-892; see Fig. 1; Line 175 “twist portion 16”; Line 153 “wires 2”; Lines 319-320 "each wire 2 is formed of a conductor and an insulator covering the conductor"),
the at least two wires being unwound from at least one take-off spool (see Fig. 5; Line 188 "drums 23")
and are twisted in a twisting unit to the twisted line (see Fig. 1; Line 152 "electric wire pair twisting machine 1", specifically at the first and second roller 17, 18), characterized in that
the twisting unit has a first roller and a second roller (see Fig. 1; Lines 185-186 "a first roller portion 17, a second roller portion 18")
and the at least two wires are fed to a twisting area between the two rollers (inasmuch as the first/second rollers are part of a twisting process, there's a twisting area between the two rollers)
and are twisted by rotating the rollers in the same direction (see Fig. 1; Lines 189 "rotatable in the directions of arrows R3 and R4").
Regarding Claim 3, Mabuchi teaches all the claimed limitations as discussed above in Claim 1.
Mabuchi further teaches wherein a length of lay of the twisted line is set by a longitudinal displacement of at least one roller (Lines 239-242 "when the lower second roller portion 18 is slid in the direction opposite to the direction shown in Fig. 2(b)…the two electric wires 2 are twisted in opposite directions (direction of arrow R6)…twisting stress is…released"; since twisting stress released, then it's looser, meaning there's less twist, and greater lay length).
Regarding Claim 7, Mabuchi teaches all the claimed limitations as discussed above in Claim 1.
Mabuchi further teaches wherein the take-off spools rotate (see Fig. 5 wherein drum 23 rotates to draw off wire; Lines 188 “wires 2 supplied from the two drums 23”;  Line 221 “wires 2…are drawn out form the drum 23”).
Regarding Claim 8, Mabuchi teaches all the claimed limitations as discussed above in Claim 1.
Mabuchi further teaches wherein the twisted line is designed as a UTP line (inasmuch as no sheath has been taught, Mabuchi is a UTP line).
Regarding Claim 9, Mabuchi teaches all the claimed limitations as discussed above in Claim 1.
Mabuchi further teaches wherein it is designed as an endless method (inasmuch as Fig. 1 is not producing separate short twists, it is an endless method).
Regarding Claim 10, Mabuchi teaches all the claimed limitations as discussed above in Claim 1.
Mabuchi further teaches wherein the twisted wires are drawn off by means of a drawing unit arranged downstream of the twisting unit (see Fig. 1 for downstream of 17, 18; Line 168 "take-up drum 13").

Claim(s) 11, 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mabuchi (WO 2016/035779).
Regarding Claim 11, Mabuchi teaches a device (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; however, see Figs. 1 and 5; Line 152 "electric wire pair twisting machine 1" )
for producing a twisted line by means of a method, in particular according to claim 1 (see rejection of Claim 1; Mabuchi teaches the device which meets the structural limitations in the claims and performs the functions as recited such as being capable of performing all the methods recited, especially in light of the rejection of Claim 1 that teaches all the structures for the method),
the device extending along a production direction (see Figs. 1 and 5; Lines 197-198 “second direction 22 (horizontal direction)”; inasmuch as the device has a width along axis 22, the device extends) and comprising:
at least one take-off spool for unwinding at least two wires and in the direction of production following the take-off spool (see Fig. 5; Line 188 "drums 23"; wherein the rotation of drum 23 to unwind wires 2 has the wires 2 moving in the direction of axis 22);
a twisting unit to which the at least two wires can be fed (see Fig. 1; Line 152 "electric wire pair twisting machine 1", specifically at rollers 17, 18),
wherein the twisting unit has a first roller rotating about a first axis of rotation and a second roller rotating about a second axis of rotation (see Fig. 1; Lines 185-186 "a first roller portion 17, a second roller portion 18"; Lines 189 "rotatable in the directions of arrows R3 and R4"),
the two rollers extending along the production direction (see Fig. 1; wherein the rollers have an extent along axis 22),
being arranged next to one another and having a twisting area between them (see Fig. 1; inasmuch as the first/second rollers are part of a twisting process, there's a twisting area between the two rollers),
to which the line cores can be fed to twist (see Fig. 1).
Regarding Claim 13, Mabuchi teaches all the claimed limitations as discussed above in Claim 11.
Mabuchi further teaches wherein at least the second roller for setting a lay length of the twisted line is displaceable in and against the production direction (for setting lay length-- Lines 239-242 "when the lower second roller portion 18 is slid in the direction opposite to the direction shown in Fig. 2(b)…the two electric wires 2 are twisted in opposite directions (direction of arrow R6)…twisting stress is…released”; since the twisting stress released, then it's looser, meaning there's less twist, greater lay length; for displaceable -- see Fig. 1 for movement along axis 22).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mabuchi (WO 2016/035779), as applied to Claim(s) 1, 3, 7-10 above, in view of Oestrich et al (USPN 3884024), herein Oestrich.
Regarding Claim 4, Mabuchi teaches all the claimed limitations as discussed above in Claim 1.
Mabuchi does not explicitly teach wherein the at least two wires after unwinding and before twisting are fed to a feed unit,
wherein the at least two wires run separately through the feed unit.

Oestrich teaches wherein the at least two wires after unwinding and before twisting are fed to a feed unit (see Fig. 1; Col. 4 Lines 34-35 "wires 40 are taken…across pulleys 42"),
wherein the at least two wires run separately through the feed unit (see Fig. 1; furthermore, inasmuch as the two wires are separate entities, they run separately through the feed unit).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mabuchi with the pulley feed unit of Oestrich to assist with guiding, such as from the spool, wherein such a functionality is known in the art for pulleys (see extrinsic evidence Faulstich USPN 4384447).

Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mabuchi (WO 2016/035779), as applied to Claim(s) 1, 3, 7-10 above, in view of Burros et al (USPN 8484841), herein Burros.
Regarding Claim 5, Mabuchi teaches all the claimed limitations as discussed above in Claim 1.
Mabuchi at least suggests wherein the wires are fixed after twisting (Lines 119-120 “due to the close contact (self-bondage) between the wires, the twisted wires can be maintained in a twisted state for a long period of time”).

Nevertheless, Burros teaches wherein the wires are fixed after twisting (see Fig. 1; Claim 1 Col. 9 Lines 32-3 "fabricating a stimulation lead for applying electric pulses to tissue of a patient"; Col. 4 Line 9 "wire wrapping system 15"; Col. 3 Line 46 "oven 18"; Col. 3 Lines 46-50 "wires 14 are heated to a temperature that causes the insulation of insulated wires 14 to approach or achieve a phase change, thereby becoming soft and adherent and ultimately fusing together, by heating, melting and resolidifying after removal from reflow oven 18" (wherein this recitation meets the limitation inasmuch as applicant has defined fixing in the specification page 5 Lines 5-6)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mabuchi with the fixing of Burros in order to securely secure the wires together, especially depending on the intensity of desired use.
Regarding Claim 6, modified Mabuchi teaches all the claimed limitations as discussed above in Claim 5.
Burros further teaches wherein the twisted line is guided after the twisting through a fixing unit in which the wires are glued together (see rejection of Claim 5).
Examiner Notes
Claim(s) 2 and 12, as best understood from the disclosure, is/are free of art.
However, Claim(s) 12 is/are currently questioned under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be used to formulate a rejection if necessary: Vogelsburg (DE 2833699) directed to displaceable roller for single wire twisting; Marks (USPN 3370622), Aubert et al (USPN 4590752) directed to twisted wire between two rollers; Hotta (JPS 61063728), Stahlecker et al (USPN 5899056), Stalder et al (USPN 4901518), Stahlecker (USPN 5243813) directed to conical roller for sliver; Ernst et al (US Publication 2016/0343471) directed to wire with cable and insulation; Burrows (GB 190911083) directed to changing diameter of roller; Deno et al (USPN 5927062) directed to wire twisting; Geertman (USPN 5897680) directed to single wire twisting with conical surface wheel; Billner (USPN 4727716) directed to conical roller; Tobler et al (USPN 5689945), Naylor et al (USPN 4726180) directed to single conical roller; Maillefer et al (USPN 3969880), Allwardt et al (US Publication 2010/0133046), Mustalahti et al (USPN 8556041) directed to feed unit; Vogelsberg et al (USPN 4214430) directed to draw-off unit; Rokas (USPN 4443277) directed to an adhered twist.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Grace Huang whose telephone number is (571)270-5969.  The examiner can normally be reached on M-R 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.H./Examiner, Art Unit 3732                                                                                                                                                                                                        
	
/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732